     Case 18-33926-hdh7 Doc 238 Filed 03/04/20              Entered 03/04/20 16:53:31       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 4, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

      In re:                                                §
                                                            §
      Mansfield Boat and RV Storage, LLC,                   §     Case No. 18-33926-hdh7
                                                            §
               Debtor.                                      §

                             ORDER DENYING MOTION TO CONTINUE
                             HEARING SCHEDULED FOR MARCH 5, 2020

               On March 4, 2020, Larry Reynolds filed a Motion for Continuance [Docket No. 236] (the

     “Motion to Continue”) asking this Court to postpone the hearing scheduled for March 5, 2020 (the

     “March 5 Hearing”) until after March 15, 2020. In the Motion to Continue, Mr. Reynolds claims

     that (1) he did not receive notice of the March 5 Hearing until March 2, 2020, (2) he is currently

     being treated for pneumonia, (3) the March 5 Hearing conflicts with a court date that he has in

     Washington State, and (4) a delay would not prejudice the parties because there is no emergency

     that needs to be addressed at the March 5 Hearing.

               With regard to notice and Mr. Reynolds’s conflicting court dates, the Court notes that Mr.

     Reynolds has been aware of an upcoming hearing since January 29, 2020 when the Court stated
Case 18-33926-hdh7 Doc 238 Filed 03/04/20               Entered 03/04/20 16:53:31        Page 2 of 3




on the record that the Chapter 7 Trustee should obtain a hearing date towards the end of February

for the continued hearing on Mr. Reynolds’s contempt of court. The specific notice for the March

5 Hearing was filed on February 20, 20201 and includes a certificate of service stating that it was

sent to Mr. Reynolds via e-mail on that same day.

           With regard to the importance of the March 5 Hearing and whether the issues to be

discussed at the hearing constitute an emergency, the Court notes that the hearings regarding Mr.

Reynolds’s contempt of court have been ongoing for almost a year and the Court has been

extremely accommodating in allowing Mr. Reynolds time to repay the money that he has stolen

from the bankruptcy estate. The allegations in Pender Capital Asset Based Lending Fund I, LP’s

Statement in Support of Additional Sanctions Against Larry Reynolds [Docket No. 234] suggest

that not only is Mr. Reynolds not repaying previously stolen funds but that he is ignoring this

Court’s orders and continuing to remove property from the bankruptcy estate. The Court considers

addressing these allegations to be very time sensitive.

           With regard to Mr. Reynolds’s claim that he cannot attend the March 5 Hearing because of

an illness, the Court will first note that Mr. Reynolds has very little credibility with the Court at

this point. The doctor’s note that Mr. Reynolds has submitted with the Motion to Continue does

not support his claim that he has a “very communicable” illness and cannot attend the March 5

Hearing. Rather, the doctor’s note simply states that Mr. Reynold’s is under a physician’s care

and asks that he be excused from court on March 6, 2020.

           Nevertheless, if Mr. Reynolds does not attend the March 5 Hearing, (1) the Court will defer

any further rulings until a hearing to be held on March 16, 2020 at 1:30 p.m. at which Mr. Reynolds

is ordered to appear and (2) Mr. Reynolds may file a written response no later than March 13, 2020


1
    Notice of Hearing [Docket No. 227].

                                                    2
Case 18-33926-hdh7 Doc 238 Filed 03/04/20            Entered 03/04/20 16:53:31      Page 3 of 3




responding to the allegations against him and attaching any relevant evidence that he wishes for

the Court to consider with a supporting affidavit.

       IT IS THEREFORE ORDERED that the Motion to Continue is DENIED; and

       IT IS FURTHER ORDERED that if Mr. Reynolds does not attend the hearing in this

case scheduled for March 5, 2020, he is ordered to appear before this Court on Monday, March

16, 2020 at 1:30 p.m. and show cause why he should not be subject to further sanctions, including

but not limited to confinement.

                                    ###END OF ORDER###




                                                 3
